Citation Nr: 1502300	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-08 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-connected lumbar spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an earlier effective date prior to April 13, 2011 for the grant of service connection for degenerative arthritis of the left hip.

3.  Entitlement to an earlier effective date prior to April 13, 2011 for the grant of service connection for cervical radiculopathy of the right upper extremity.

4.  Entitlement to an earlier effective date prior to April 13, 2011 for the grant of an increased 30 percent rating for cervical degenerative disc disease.

5.  Entitlement to an earlier effective date prior to April 13, 2011 for the grant of a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a June 2009 decision by the RO in Huntington, West Virginia that denied an increase in a 20 percent rating for a service-connected lumbar spine disability.  Jurisdiction of this case is currently with the RO in Winston-Salem, North Carolina.

This case also comes to the Board on appeal from a January 2012 rating decision that in pertinent part, granted service connection for cervical radiculopathy of the right upper extremity, granted service connection for degenerative arthritis of the left hip, granted an increased 30 percent rating for service-connected cervical degenerative disc disease, and granted a TDIU, each effective April 13, 2011.  The Veteran appealed for earlier effective dates.

The record before the Board is paperless, and includes the Veteran's electronic Virtual VA folder, and his electronic Veterans Benefits Management System (VBMS) file.

The issues of entitlement to an earlier effective date for an increased rating for a service-connected cervical spine disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal for an increased rating for a lumbar spine disability is requested.

2.  The Veteran's VA Form 21-8940 (Veteran's Application for Individual Unemployability) was received by VA on April 13, 2011.

3.  At the time of his April 2011 TDIU claim, his established service-connected disabilities included degenerative disc disease of the cervical and lumbar spine, among others.  

4.  On VA examination in May 2011, the VA examiner diagnosed cervical radiculopathy of the right arm and opined that it was related to the service-connected cervical spine disability, and opined that his current left hip disability was at least as likely as not caused by his service-connected low back disability.

5.  In the RO's January 2012 decision, secondary service connection was granted for cervical radiculopathy of the right upper extremity (secondary to the service-connected cervical spine disability) and degenerative arthritis of the left hip (secondary to the service-connected lumbar spine disability), retroactively effective from April 13, 2011.

6.  No formal or informal claim for service connection for cervical radiculopathy of the right upper extremity, or degenerative arthritis of the left hip was received from the Veteran prior to April 13, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an increased rating for a lumbar spine disability by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria are not met for an effective date earlier than April 13, 2011 for the grant of service connection for degenerative arthritis of the left hip.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).

3.  The criteria are not met for an effective date earlier than April 13, 2011, for the grant of service connection for cervical radiculopathy of the right upper extremity. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal for an increased rating for a service-connected lumbar spine disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased rating for a service-connected lumbar spine disability, and it is dismissed.



Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a pre-adjudication letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2011, prior to the January 2012 decision on appeal.

With regard to the claims for earlier effective dates for the award of service connection for a left hip disability and a right upper extremity disability, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received a statement of the case dated in August 2014 discussing the downstream effective date element of these claims, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial effective date.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), service personnel records, private medical records, VA treatment records and examination reports, and records from the Social Security Administration (SSA).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Earlier Effective Dates

In the January 2012 rating decision on appeal, the RO granted service connection for cervical radiculopathy of the right upper extremity,  granted service connection for degenerative arthritis of the left hip, granted an increased 30 percent rating for service-connected cervical degenerative disc disease, and granted a TDIU, each retroactively effective April 13, 2011.  

The Veteran believes the effective date of these awards should be earlier.  His representative contends that an earlier effective date should be assigned, because in his claim for a TDIU the Veteran stated that he was prevented from working by his service-connected disabilities as early as March 2010, and that his statement was verified by the Veteran's employer.  The representative asserted that under 38 C.F.R. § 3.400(o)(2), the RO failed to determine if the Veteran's service-connected disabilities had worsened during the one year prior to April 13, 2011 when he filed claims for increased ratings.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Once service connection has been established for a disability, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

As will be discussed below, the Board finds that no formal or informal claim for service connection for a left hip disability or cervical radiculopathy of the right upper extremity was received from the Veteran prior to April 13, 2011.

Specifically, on that date, VA received a letter from the Veteran's representative, enclosing a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran asserted that his service-connected disabilities (which he listed as back, neck, arms, shoulder and psychiatric disorder) prevented him from securing or following any substantially gainful occupation.  He said his disability affected full-time employment in March 2010, and he last worked full-time in March 2010.  

On VA examination in May 2011, the Veteran reported hip pain at the trochanteric area bilaterally for several years, and said it increased after his 2009 low back surgery.  He said he had not been working since 2009 due to his low back condition, and was unable to perform his landscaping job.  The examiner considered a January 2011 X-ray study of the left hip which showed that the Veteran reported that he had left hip pain for the past month; the diagnostic impression was calcification adjacent to the lateral left acetabulum which could reflect injury to the labrum.  Mild degenerative change was also noted.  An X-ray study of his right hip was normal.

The VA examiner indicated that the Veteran's decreased sensations of the
right forearm and right fingers was consistent with cervical radiculopathy of the right upper extremity.  The examiner noted the Veteran's long history of a low back condition, and indicated that he had an antalgic gait which placed more weight on the left leg, which likely altered the biomechanical balance of the left hip movement, which likely caused chronic irritation of the left hip and led to degenerative change.  The examiner opined that his current left hip condition was at least as likely as not caused by his service-connected low back condition.  

The RO subsequently established service connection for cervical radiculopathy of the right upper extremity as secondary to the service-connected cervical spine disability, and established service connection for the left hip disability as secondary to the service-connected lumbar spine disability.

The Board finds that entitlement to secondary service connection for radiculopathy of the right upper extremity and for degenerative arthritis of the left hip arose at the May 2011 VA examination that diagnosed these conditions and provided an adequate medical opinion linking them to service-connected disabilities.

A review of the record does not show an earlier claim for service connection for radiculopathy of the right upper extremity, or for degenerative arthritis of the left hip, prior to April 13, 2011.  The effective date for the award of service connection for cervical radiculopathy of the right upper extremity and degenerative arthritis of the left hip can arise no earlier than the date on which the Veteran applied for benefits for these secondary conditions.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  The effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2).

The Board observes even if these conditions were noted during prior VA treatment records, governing law provides that treatment records by themselves do not constitute informal claims when service connection has not yet been established for a condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002). 

A review of the record reveals that no claims for service connection for radiculopathy of the right upper extremity, or for a left hip disability, were received within one year of the Veteran's separation from service.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.  The Board notes that the Veteran did not explicitly claim service connection for these disabilities on April 13, 2011, but rather claimed entitlement to a TDIU on that date.  However, as stated, there is no earlier claim of service connection for these disabilities.  Consequently, the earliest possible effective date he may receive is April 13, 2011, the date of receipt of his claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

The appeal for an increased rating for a lumbar spine disability is dismissed.

An earlier effective date prior to April 13, 2011 for the grant of service connection for cervical radiculopathy of the right upper extremity is denied.

An earlier effective date prior to April 13, 2011 for the grant of service connection for degenerative arthritis of the left hip is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for an earlier effective date prior to April 13, 2011 for the grant of an increased 30 percent rating for a cervical spine disability, and for a TDIU.  

In an October 2006 rating decision, the RO granted service connection and a 20 percent rating for cervical degenerative disc disease.  He was properly notified of that decision and that decision became final and binding when he did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Thus, the effective date of any later award of an increased rating must be determined in reference to a new claim received after that October 2006 decision. 
Governing law and regulation provide that the effective date for an increased rating (for a disability once service connected) will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the Federal Circuit Court explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) shows that the intent was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

On remand, the AOJ should attempt to obtain any outstanding VA or private medical records of treatment for service-connected disabilities dated from January 1, 2010 through April 13, 2011, that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Moreover, the Board notes that the Veteran submitted an incomplete copy of a July 19, 2010 physical medicine rehabilitation consult.  (The very top of one of the pages is obscured.)  On remand, the AOJ should attempt to obtain a complete copy of this treatment record.  
The AOJ should then review the evidence of record to determine if any of the medical records dated during the year prior to April 13, 2011 may be accepted as an informal claim for an increased rating for the service-connected cervical spine disability under 38 C.F.R. § 3.157.  The AOJ should also determine whether it is factually ascertainable that the cervical spine disability increased in severity on a date during the year preceding the April 13, 2011 claim.  See 38 C.F.R. § 3.400(o)(2).

With regard to the TDIU claim, governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  However, even where these percentage requirements are not met, he can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16(b) if he was unemployable on account of his service-connected disabilities.  

In the Veteran's TDIU claim, he asserted that his service-connected disabilities (which he listed as back, neck, arms, shoulder and psychiatric disorder) prevented him from securing or following any substantially gainful occupation.  He said his disability affected full-time employment in March 2010, and he last worked full-time in March 2010.  He reported that he worked full-time as a welder from 1997 to 2001, and full-time as a landscaper from 2006 to 2010.

Records from the SSA reflect that the SSA determined that the Veteran became disabled on March 10, 2010.  And the evidence reflects that he was working on a full-time basis until March 12, 2010.  In a June 2011 statement, the Veteran's former employer, R.L., indicated that the Veteran worked there from February 2006 to March 12, 2010, 8 hours per day, 40 hours per week, in landscape maintenance.  The employer stated that he was fired from that job.

Earlier records from the SSA reflect that the Veteran previously reported that he became unable to work in August 2005 because he was unable to hold on to his tools at work due to arm disabilities.  He said he had no strength to hold his tools, and he quit working at Thomas Built Bus Company.  He said he had tennis elbow, both arms were "just shot," and he had arthritis, a back disability, a neck disability and depression.   He said he was fired from another job because he could not hold the welding rod.  He said he had tried to work but had too much pain and was too weak to hold his tools.  He said he worked as a welder from 1977 to 2005, 10-hour days, 6 days a week.

There is evidence of record suggesting that the Veteran was unable to work prior to April 13, 2011.  See, e.g., a July 2010 VA physical medicine rehabilitation consult in which the physician opined that the Veteran had multiple intersecting issues, including his low back, neck, left shoulder and both elbows that had progressed over time, and given his age and the heavy nature of the occupations he has held (landscaper, welder, construction) he was permanently totally disabled from gainful occupation.  The Board finds that this VA examination report may be accepted as an informal claim for a TDIU under 38 C.F.R. § 3.157.  

At a February 2011 VA examination, the examiner diagnosed degenerative disc disease of the lumbar spine with bilateral sciatic neuropathy.  The examiner opined that the Veteran was unable to work due to his back problems and related leg problems, and he was unable to bend, lift, extend his back, or rotate, and was unable to sit or stand for more than a few minutes, or walk more than a few yards.  Since the April 13, 2011 claim, a May 2011 VA examiner opined that the Veteran's service-connected disabilities had a significant impact on physical and sedentary employment.  The examiner also opined that the Veteran was unable to do heavy lifting, prolonged standing and walking due to his service-connected cervical and lumbar spine conditions, and that the Veteran reported that he had attention problems from his PTSD, and concluded that the Veteran was unfit for physical and sedentary employment.

In a February 2011 rating decision by a RO decision review officer, separate 10 percent ratings were granted for radiculopathy of the right and left lower extremities, effective February 4, 2011, the date of a VA spine examination.  The Veteran did not appeal the ratings or effective dates assigned in this decision, and thus those matters are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Thus, during the period prior to February 4, 2011 (when separate compensable ratings were established for radiculopathy of the right and left lower extremities), the Veteran's only service-connected disabilities were degenerative disc disease of the cervical spine (rated 20 percent disabling from September 21, 2005), degenerative disc disease of the lumbar spine with left lower limb radiculopathy, status post laminectomy (rated 20 percent disabling from November 1, 2008), and PTSD (rated 10 percent disabling from September 21, 2005).  His combined service-connected disability rating was 40 percent.

During the period from February 4, 2011 to April 13, 2011 (when service connection was established for cervical radiculopathy of the right upper extremity and degenerative arthritis of the left hip), the Veteran's only service-connected disabilities were degenerative disc disease of the cervical spine (then rated 20 percent disabling), degenerative disc disease of the lumbar spine (rated 20 percent disabling), left lower extremity radiculopathy (rated 10 percent disabling), right lower extremity radiculopathy (rated 10 percent disabling), and PTSD (rated 10 percent disabling).  His combined service-connected disability rating was 60 percent, including the bilateral factor for the lower extremity radiculopathy.

With the increase in his rating for the cervical spine disability from 20 to 30 percent, his combined service-connected disability rating has been 70 percent since April 13, 2011.
The Veteran did not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) until April 13, 2011, because he did not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  Where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, it must be determined whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b) prior to April 13, 2011.  The rating board did not refer this case for extraschedular consideration.

However, as noted, the Board has determined that the evidence of record reasonably raised a claim of entitlement to TDIU on an extraschedular basis prior to April 13, 2011.  Thus, the Veteran's case should be referred to the Director of Compensation and Pension Service for extraschedular consideration prior to the case being returned to the Board.  38 C.F.R. § 4.16(b) (2014).

The medical and other records on file do not clearly indicate whether the Veteran was unemployable as a result of his service-connected disabilities alone (i.e., without consideration of age, see 38 C.F.R. § 4.19)) during the period prior to January 17, 2008.  The Board finds that an addendum VA medical opinion is needed to assist in making this important determination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, the AOJ should attempt to obtain any outstanding VA or private medical records of treatment for service-connected disabilities dated from January 1, 2010 through April 13, 2011, that are not already on file.  

In particular, attempt to obtain a complete copy of a July 19, 2010 VA physical medicine rehabilitation consult.

2.  Then obtain an addendum VA medical opinion to determine the effect of his service-connected disabilities on his employability during the period from March 12, 2010 to April 13, 2011.  The electronic claims file must be made available to and reviewed by the examiner. 

(During the period prior to February 4, 2011, the Veteran's only service-connected disabilities were degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine with left lower limb radiculopathy, status post laminectomy, and PTSD.  From February 4, 2011 to April 13, 2011, his service-connected disabilities also included left and right lower extremity radiculopathy.)  

Based on the evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran was unable to obtain or maintain substantially gainful employment during the period from March 12, 2010 to April 13, 2011, solely as a result of his service-connected disabilities.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to secure or maintain substantially gainful employment in light of his service-connected disabilities during this period. 

The examination report must include a complete rationale for all opinions and conclusions expressed.
 
3.  After completion of the above, refer the Veteran's claim for an earlier effective date for the award of a  TDIU (i.e., during the period from March 12, 2010 to April 13, 2011) to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b), for an appropriate opinion regarding employability. 

4.  Then review the claims file and readjudicate the claims on appeal.  The AOJ should review the evidence of record to determine if any of the medical records dated during the year prior to April 13, 2011 may be accepted as an informal claim for an increased rating for the service-connected cervical spine disability.  The AOJ should also determine whether it is factually ascertainable that the cervical spine disability increased in severity on a date during the year preceding the April 13, 2011 claim.  

Then readjudicate the claim for entitlement to an earlier effective date prior to April 13, 2011 for the award of a TDIU, including on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), in light of the additional evidence.

If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


